Citation Nr: 0012825	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a schedular rating in excess of 30 percent 
from August 22, 1994, in excess of 50 percent from June 29, 
1996, and in excess of 70 percent from May 19, 1999, on 
appeal from the initial award of service connection for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from January 1971 to March 
1975.

This appeal is from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which awarded service connection for 
PTSD and assigned an initial rating of 30 percent, effective 
in August 1994.  After a period of temporary total rating for 
hospitalization from October 1994 to February 1995, the 30 
percent rating resumed.

The Board remanded the case in May 1998.  The issue was 
previously identified as a claim for an increased disability 
rating.  While the case was on remand, the United States 
Court of Appeals for Veterans Claims (Court) handed down a 
decision distinguishing appeals from the initial assignment 
of disability ratings from claims for increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Court 
reserved the term "increased rating" for claims based on an 
assertion that a disability had become worse since the most 
recent rating.  The Board has renamed the issues in this case 
consistent with the Court's ruling in Fenderson.

The appellant has objected to the effective dates of the 
staged ratings of PTSD awarded by the RO while the case was 
in remand status, and the RO restated the issue on appeal as 
two issues of the effective dates of the higher ratings.  The 
matter of the proper rating of the disability remains in 
controversy, AB v. Brown, 6 Vet. App. 35, 38 (1993), and the 
dates of any changes in the rating (staging) is part and 
parcel of appellate review subject to the rule in Fenderson.

The Board's May 1998 remand had instructed consideration of 
extraschedular rating of PTSD by appropriate VA authority.  
See 38 C.F.R. § 3.321(b)(1) (1999).  The objective of the 
instruction was to obtain consideration of whether the 
appellant's specific disability from flying a helicopter 
without FAA medical certification constituted marked 
interference with employment under the regulation mandating 
marked interference with employment as a basis for 
extraschedular rating of a service-connected disability.  The 
RO did consider that issue in the rating decision of August 
1999, determining that it became moot with the award of a 
total rating based on individual unemployability made while 
the case was on remand to the RO.  

The veteran has continued to disagree with the schedular 
disability evaluation for his PTSD, although the RO has 
awarded him a total rating based on individual 
unemployability effective June 29, 1996.  The award of a 
total disability evaluation based on individual 
unemployability would be precluded if a 100 percent schedular 
evaluation were in effect (see VAOPGCPREC 6-99).  
Accordingly, as the veteran has continued to disagree with 
the schedular evaluation, the Board will consider herein only 
his schedular evaluation.


FINDINGS OF FACT

1.  From the date of the grant of service connection for PTSD 
until June 6, 1997, the PTSD resulted in demonstrable 
inability to obtain or retain employment.

2.  From June 7, 1997, through May 18, 1999, the appellant's 
ability to establish and maintain effective relationships 
with people was severely impaired, and there is no evidence 
of demonstrable inability to obtain or retain employment.

3.  From May 19, 1999, the appellant's PTSD is manifested by 
demonstrable inability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
are met from the effective date of service connection through 
June 6, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.129, 4.132, Diagnostic Code 9411 
(1996).

2.  The schedular criteria for a 70 percent rating for PTSD 
are met from June 6, 1997, through May 18, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.129, 
4.132, Diagnostic Code 9411 (1996).

3.  The schedular criteria for a 100 percent rating for PTSD 
are met from May 19, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.129, 4.132, Diagnostic Code 
9411 (1996).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The rating decision of May 1995 granted the appellant's claim 
for service connection for PTSD.  The initial disability 
rating was 30 percent, effective August 22, 1994.  Service 
personnel records reveal the appellant was multiply decorated 
for his Vietnam service as an Army helicopter pilot, 
including the Distinguished Flying Cross for heroism in 
aerial flight and the Purple Heart for wounds sustained in 
combat.  VA has found the appellant's PTSD is related to 
these and other incidents in combat.

The appellant had VA hospitalization from October 1994 to 
January 1995, initially on referral from a VA outpatient 
clinic for treatment of a drinking problem.  Historically, he 
was identified as a Vietnam veteran with duty as a combat 
helicopter pilot, divorced, without children.  He was 
currently unemployed as a civilian helicopter pilot who had 
not worked as a pilot in two years.  Recent work was in 
construction for a friend, a fellow veteran helicopter pilot.  
He had resumed drinking about a year ago.  A four-year 
relationship with a woman was going downhill, and they 
separated in April 1994.  In August 1994, while drunk, he 
choked her, was arrested, jailed, and bailed out on a charge 
of domestic violence.  He reported other episodes of violence 
while "under the influence" towards women with whom he had 
had relationships.  Further history noted the appellant's 
pre-service college degree and significant combat flying, 
combat injury, and decoration for heroism in Vietnam.

In the admission interview, the appellant presented himself 
as reserved, narcissistic, depressed, sensitive, and above 
average in intelligence.  He was concerned that he not be put 
on antidepressants, which he feared would adversely affect 
his ability to be licensed as a helicopter pilot.  He was 
haunted and plagued by his Vietnam combat experiences and was 
much preoccupied and ruminative about both his experiences 
and the treatment of Vietnam veterans upon their return to 
this country.  There was evidence of significant survivor 
guilt, which contributed to his dysphoria and anhedonia, 
difficulties enjoying day-to-day living, and maintaining 
significant relationships with the women in his life.

In treatment plan staff sessions, the appellant became 
tearful, sobbing about the loss of comrades and other Vietnam 
recollections.  He still hoped to function as a helicopter 
pilot, though he had not flown in two years, and 
opportunities were limited.  He participated in and 
contributed to group therapy, doing his best to be open.  He 
appeared comfortable but intense and sensitive on the unit as 
he began to "take stock of himself," but it was clearly 
difficult for him to get an overview of his own role in 
short-lived jobs, relationships and struggles with ethanol.  
He continued to consolidate his sobriety and was clearly 
serious about attending Alcoholic Anonymous (AA).  His 
tendency towards theatricality began to ebb over time.  He 
undertook with seriousness and pride the role of President of 
the Community, in which he functioned adequately, but he 
could look woebegone and overwhelmed at his prospects after 
discharge from the treatment program.

He was concerned that PTSD would prevent his maintaining his 
FAA license, thought it was apparent he had functioned quite 
adequately as a commercial helicopter pilot when he could 
find and keep employment in the past.  On discharge he was 
not placed on antidepressants because of his previously 
mentioned concern.  It was felt that the diagnosis of PTSD 
should not impair his ability to function as a helicopter 
pilot.  The discharge diagnosis was PTSD, chronic, evidenced 
by survivor guilt, impacted grief, admixed with volatility, 
isolation, avoidance, emotional numbing, distrust, 
bitterness, hypervigilance, recurrent intrusive images, 
memories and nightmares of Vietnam combat, casualties as a 
Scout helicopter pilot, a sense of futility, and a sense of 
foreshortened life; ethanol dependence in remission.  AXIS V 
(Global Assessment of Functioning (GAF)) was homeless, 
unemployed, need for inpatient treatment for PTSD and ethanol 
dependence.

On VA examination report of February 1995, the appellant 
reported obtaining a bachelor of science degree in geography 
prior to his military service.  Since separation from service 
his primary employment had been as a helicopter pilot for 
several employers essentially full time from 1975 to 1987.  
He reported being asked to leave his last job because of an 
incident of driving under the influence.  He moved to 
Florida, where he worked handyman jobs and some flying jobs 
in 1988 and 1989, which he quit because he was not happy with 
the people with whom he worked.  His last flying job was for 
two months in 1992.  He reported that he became engaged and 
lived with his fiancée from 1992 to 1994.  He reported a 
drinking problem of undisclosed duration, stating he had been 
sober for three years, beginning to drink again after 
breaking up with his fiancée in 1993.  He reported that an 
attempt to get back together in August 1994 failed when he 
physically abused her, was arrested for two days, and told to 
obtain treatment.  After participating in the substance abuse 
treatment program at a VA medical center, he entered the 
Stress Recovery Unit; he presently participated in AA and 
another program of six months' duration related to legal 
charges arising from his assault of his girlfriend.  He also 
reported that his nervous problems regarding Vietnam had 
persisted for a long time, with frequent intrusive thoughts 
of being shot down and of the people killed in Vietnam while 
he was there.  He reported much sleeping trouble, with 
certain nightmares most frequent, which he described.  He 
said that in the past he often drank, which helped control 
these feelings.

On mental status examination, he seemed willing and 
cooperative, but with no particular emotional display.  His 
conversation was coherent and relevant, but somewhat 
monotonous; he kept good eye contact.  His affect was 
appropriate.  He showed a control-type mood.  He showed no 
particular emotions when describing problems in the past when 
reliving Vietnam experiences.  His thought content related to 
his Vietnam experiences and his associated problems because 
of them.  He also discussed his problems in relationships 
with women, including the most recent incidence of violence.  
He was well oriented, with memory intact, good insight and 
acceptable judgment.  The diagnosis was PTSD.  GAF was 60 
currently and for the past year.

A February 1995 intake report from Readjustment Counseling 
Service, operated by R.T. Elmore Jr., Ph.D., Professional 
Association, on referral from VA, noted the history of marked 
trauma in the form of multiple helicopter crashes and 
wounding in action in Vietnam.  Current symptomatology 
included persistent reexperiencing of events in the form of 
dreams and nightmares, vivid recollections, and intrusive 
thought of Vietnam while flying civilian helicopters.  Also 
noted were persistent avoidance or numbing, persistent 
arousal, and survivor guilt.  Symptoms had begun while in 
service during recovery from injuries sustained in a 
helicopter crash.  Currently, PTSD disrupted the appellant's 
social and occupational functioning to a moderate degree.  
The appellant had successfully held jobs and was unemployed 
and seeking work at the time of the evaluation.  His social 
interactions were markedly restricted.  Historically, he had 
had six or seven contract helicopter piloting jobs since 
separation from service without major problems.  The 
appellant reported his varying frequency of use over time of 
alcohol, cocaine, and marijuana, most recently resuming 
drinking in 1991 after a three year hiatus, and ceasing use 
of alcohol at the time of a VA rehabilitation program in 
October 1994, remaining clean and sober since then.  He 
currently participated in AA meetings.  Since his separation 
from the service, he had had problems with distrust and 
anger, which he had taken out on his wife and girlfriends in 
the form of violence.  His first battering incident was 
against a girlfriend in 1975, the most recent against a 
girlfriend in 1994.  These incidents had occurred while he 
was drinking.

Upon mental status examination, it was felt the appellant had 
above average insight into his problem, as shown by his 
seeking intervention, maintaining abstinence from chemicals, 
and beginning a healthy romantic relationship in October 
1994.  It was felt there was a moderate need for therapeutic 
intervention to assist the appellant in maintaining sobriety 
and continuing his stress recovery.  The examiner outlined 
the appellant's personal goals and a treatment plan.

The appellant testified at a VA hearing in September 1995.  
He discussed at length the disintegrating course of multiple 
domestic relationships, including his marriage from 1977 to 
1980 and his latest, recently ended relationship; apparently 
all of them involved domestic violence committed by him.  He 
reported that he last worked full time in 1992, as a 
helicopter pilot.  He stated he had not lost jobs because of 
his behavior, but he was reluctant to take jobs because of 
his mental disturbance.  He said behaviors associated with 
his PTSD had existed for years before PTSD was service 
connected.  He reported that he belonged to no organizations 
and he did not go to church; he currently lived with a female 
friend in a complex and did not know his neighbors.  He 
reported current psychotherapy, including individual and 
couples therapy with his current domestic partner.  He 
reported great difficulty getting along with those he loved, 
usually becoming violent.  He denied violence with or towards 
others.  He stated he avoided other people.  He said he did 
not trust people.  He avoided malls and going to the movies.  
At home he avoided movies with violence.  He said he can 
usually control his temper.  He spent his days doing 
handiwork around the house or working on his car.  He stated 
that he had to work alone and had become a loner.  He 
reported sleeping about six hours a night, awakening every 
two hours or so; he took no medication to aid sleep by 
preference.  He said that pain from his service-connected 
disabilities sustained in the incidents that were his PTSD 
stressors was a constant reminder of those events and 
exacerbated his PTSD.  Occasionally, certain things happening 
around him gave him an adrenaline rush.

The appellant testified he had not flown since 1992, that his 
current medical certificate to fly expired in March 1996, and 
he doubted he could pass the physical for another 
certificate.  He said he drove a car daily, and had no 
trouble sharing the road with others, but he avoided high 
traffic areas.  He said that high noise levels induced 
anxiety, giving an example of an argument with his 
significant other, which would cause an adrenaline rush.

Recently, news of air attacks in Bosnia had precipitated 
anxiety attacks.  He reported dreams of Vietnam from which he 
awakened in a cold sweat and from which he would strike out 
physically.  He reported feeling survivor guilt about Vietnam 
because of the deaths of fellow pilots.

He reported having no social interaction except with one 
friend.  He had had no contact with family for a year.  He 
admitted occasional suicidal thoughts, but denied any 
attempts.  He admitted occasional homicidal thoughts, but 
none at present.

He reported that his last pilot job was for two months in 
Alaska.  He said he quit because of interpersonal problems 
with people on the contract.  The problems were limited to 
verbal confrontations.  He reported there were currently few 
good corporate flying jobs and that it was now difficult to 
find suitable work.  He said he had a vocational 
rehabilitation assessment with VA, but VA had reacted 
negatively to his interest in video production.  He stated he 
did not want to flip burgers.

A September 1995 report from R. Elmore Jr., Ph.D., stated the 
appellant was in Vietnam veteran's readjustment counseling as 
of February 1992 comprising individual, group and couples 
therapy.  Dr. Elmore reported the appellant had chronic, 
severe PTSD, with a GAF of 50 and compromised ability to 
establish and maintain effective relationships.

A November 1995 VA vocational rehabilitation report noted the 
appellant's marriage of three years, which ended in divorce 
in 1980.  He reported several past "DUIs" and assaults 
while drinking, but a current good driving record, abstinence 
from alcohol, and participation in AA and VA PTSD treatment.  
He reported currently spending his time working or doing 
occasional home repair and handyman work and auto repair.  He 
reported being currently unemployed with numerous previous 
jobs including oil truck driver, home repair handyman, and 
contract helicopter pilot off and on since 1975, with a stint 
as an air reporter during one of his flying jobs.  He 
reported that his physical and mental service-connected 
disabilities limited his ability to hold a job; because of 
the PTSD he had difficulty dealing with people, especially 
those he cared about the most.  He also felt he could not 
resume piloting because it increasingly in recent years 
triggered flashbacks of Vietnam, and he felt he would not be 
a safe pilot.

In assessing his occupational impairments, the counselor 
opined the appellant may have trouble with meeting 
emergencies, competitive work, working around others, and 
working with others, and that he would meet with prejudice 
from employers because of his PTSD.  It was felt he had no 
transferable skills from his work as a helicopter pilot given 
his flashbacks and PTSD.  The counselor felt the appellant's 
brief periods of work other than as a pilot produced no 
transferable skills, and he therefore had not overcome the 
effects of his physical and mental vocational impairments.  
He was felt to have significant impairment to employment 
because he had been unemployed periodically since separation 
and had been fired from a number of jobs for his behavior.  
It was felt he showed a pattern of maladaptive behavior that 
had let to divorce, social withdrawal, and alcohol misuse.

In January 1996, Dr. Elmore reported the appellant continued 
in regular treatment for PTSD.  Dr. Elmore reported the 
appellant experienced pervasive and long-standing subjective 
distress and functional impairment, with symptomatology 
characteristic of all criteria areas for PTSD.  The most 
severe symptoms were numbing of general responsiveness, 
including feelings of being estranged from other people and 
having markedly reduced ability to feel amotions, 
particularly those associated with intimacy and tenderness.  
As a consequence, his social functioning had been severely 
compromised, resulting in inability to form and maintain 
healthy long-term relationships, impaired social adaptation 
skills, social alienation and isolation.  Dr. Elmore felt the 
appellant lacked coping resources adequate to function beyond 
a marginally adaptive level in close interpersonal 
relationships.  Increased capacity for interpersonal 
functioning had been the focus of this therapy, in which he 
had shown consistent motivation and commitment.  It was felt 
his prognosis would be improved with continued professional 
help.

A March 1996 letter to the appellant from the Federal 
Aviation Administration (FAA) stated that the appellant did 
not meet the medical standards prescribed to maintain his 
airman medical certification.  The stated reasons were 
history and clinical diagnosis of alcohol dependence and 
history of other disqualifying nervous conditions.  An April 
1996 letter to the appellant from the FAA clarified that 
disqualifying "nervous condition" as used in the March 1996 
meant a mental condition, in his case, the history of PTSD.

On VA examination in June 1996, the appellant reported 
ongoing social withdrawal and relationship problems.  He was 
still not working because of his PTSD and past history of 
alcohol dependence, both of which disqualified him for a FAA 
medical certificate to fly a helicopter.  He reported more 
problems with relationships, recently having lost his sixth 
long-term female relationship.  He also reported having no 
contact with his parents.  He currently admitted to depressed 
mood, intrusive thoughts, being unable to deal with people, 
being unable to watch newscasts about war victims, feeling 
detached and estranged from others, having a very restricted 
range of emotions, trouble falling asleep, multiple 
awakenings, nightmares approximately weekly, poor attention 
and concentration, and occasional feelings of hopelessness.  
He denied current use of alcohol or drugs, as well as voicing 
no suicidal or homicidal ideation, or any auditory, visual, 
or tactile hallucinations.  He reported no hospitalization 
since his last VA examination and not currently seeing a 
psychiatrist or using psychiatric medication.  He reported 
seeing a therapist weekly.  He reported currently going to 
college and living with friends and out of his car since his 
week-ago break up with a girlfriend.  He also reported 
monthly AA attendance.

On mental status examination, the appellant was dressed 
neatly.  He had good eye contact, was cooperative and 
engaging.  Speech was generally spontaneous, calm, monotone 
and goal oriented towards staying well and out of the 
hospital.  His mood was depressed and his affect somewhat 
blunted.  He voiced no hallucinations or suicidal or 
homicidal ideation.  He admitted to multiple PTSD symptoms, 
as noted.  He was alert and oriented.  His cognition, 
attention, concentration, and fund of knowledge were grossly 
intact.  Insight and judgment were fair.  The examiner's 
impression was of continued signs and symptoms of PTSD.  
Current GAF was approximately 55.

In August 1996, the RO wrote to the appellant's last employer 
as a pilot requesting information about the appellant's 
employment.  The employer did not respond.

VA vocational rehabilitation records, including attendance 
and grade reports, show the appellant attended a program in 
video and film production from May 1996 to June 1997.  He 
graduated with a grade average of over 95 percent.  Multiple 
reports by instructors indicated the appellant had nearly 
perfect attendance and great enthusiasm for his studies.  A 
June 1997 VA report written the week of the veteran's 
graduation indicated that the appellant had not yet found a 
job for after his graduation and that he needed to be 
forwarded to a placement contingent and contractors to see 
what assistance could be provided.  It was indicated that the 
appellant's family lived in another state, and he was 
expected to move to be near his sister and father, but he had 
not provided a forwarding address.  He indicated he was 
inclined to move wherever the job was.  There are of record 
several letters to the appellant, offering assistance in 
finding employment and asking for reports from the appellant.  
A February 1998 VA report noted that the appellant had not 
submitted copies of his resume, job search logs, diploma or 
proof of registration with the state employment agency after 
graduation.  VA had failed in efforts to contact the 
appellant for the past six months; there was no response to 
numerous letters and his phone had been disconnected.  No new 
telephone number was publicly listed, and the Department of 
Labor had no information to show him currently employed in 
his field in the state.  It was noted he had failed to 
cooperate with efforts to obtain his employment.  It was felt 
his specialized associate of science degree in film and video 
production gave him a marketable skill.  Without contact from 
the appellant, VA vocational rehabilitation service could not 
establish a reason for any continued unemployment.

A summary of VA clinic visits from January 1996 to June 1999 
shows one mental health clinic appointment in July 1996 in 
Orlando, and no mental health clinic appointments until March 
and April 1999.  An undated VA outpatient record (among 
others from April 1999) noted the appellant's psychiatric 
medication.  The appellant reported feeling less depressed 
and anxious, but continuing to have insomnia and mood swings.  
He continued separated from his girlfriend and he considered 
the relationship over.  She had stated she was unwilling to 
deal with his PTSD and she had not seen him improve despite 
all of his treatment.  He was currently residing with a male 
friend and attempting to obtain admission to a VA residential 
PTSD treatment program.

A subsequent VA outpatient progress note indicated the 
appellant was alert, well groomed, moderately depressed in 
mood with constricted affect.  He complained of continued 
mood swings, insomnia and nightmares, and decreased energy 
and interests.  He denied suicidal ideas.  He reported that 
his girlfriend had ended their relationship.  His speech was 
coherent and responsive, without signs of hallucinations or 
delusions, cognitive functioning was intact, and insight and 
judgment were fair.  The assessment was PTSD, dysthymia, and 
persistent insomnia.  His acceptance into the residential 
PTSD program was noted.

A VA discharge summary reported the appellant's participation 
in a PTSD residential treatment program from May to July 
1999.  The appellant's military history was summarized.  His 
military experiences were said to have a profound and lasting 
effect.  His last employment as a helicopter pilot in 1992 
was noted.  He was said to have had long-standing PTSD 
symptomatology, complaints of recurring dreams and 
nightmares, all related to combat.  He had been plagued by 
sleep disturbance, hypervigilance, and chronic fatigue since 
his return from the war zone.  He also endorsed isolation, 
avoidance, and depression, which had effectively limited his 
ability to interact with others both socially and 
industrially.  The report noted the denial by FAA of a 
medical certificate due to history of alcoholism and PTSD, 
rendering it impossible for him to work at his career 
profession of helicopter pilot.  

Mental status examination on admission showed the appellant 
to be mildly depressed, without evidence of being a danger to 
himself or others or having psychotic thought processes or 
cognitive impairment.  The appellant was observed to be 
moderately motivated for treatment.

During treatment the appellant indicated, and the staff 
observed, significant isolation.  The appellant had 
difficulty altering his isolative behavior, although his 
counselors recommended practicing social interaction and 
recreation with peers.  He was seen to talk with fellow 
veterans, and was apparently respected by them, but he went 
out for meals, walks, and bicycle rides alone, rather than 
join his cohort.  He also reported depression and was 
observed with flat affect, looking sad, appearing anxious, 
and having difficulty sleeping.  He indicated having little 
social support, occupational problems, housing problems, and 
economic problems.  He also indicated inability to maintain 
effective interpersonal relationships due to PTSD.  He 
participated in group sessions and appeared to make some 
progress; he became tearful while visiting a Vietnam 
Veterans' Memorial for his pilot comrades who had died in 
action.  He reported sleeplessness as a PTSD symptom, and the 
staff observed difficulty sleeping; he was seen walking or 
reading during early morning hours when his cohort was 
asleep.

A report addendum indicated that on psychological testing for 
depression he expressed inability to work, guilt, self-blame, 
shame, dissatisfaction, suicidal ideation, apathy, 
indecisiveness, and sleep disturbance, interpreted as 
responses within the range of severe depression.  The test 
for stress suggested a person experiencing significant 
depression, anger/irritability, intrusive experiences, and 
dissociation, with elevations in the areas of anxious 
arousal, sexual concerns, trauma and impaired self-reference.

On discharge, the appellant was considered stable and able to 
resume pre-admission activities.  The diagnoses were PSTD and 
depression, not otherwise specified.  The GAF was 40.

In a September 1999 statement, the appellant asserted 
entitlement to a schedular 100 percent rating.  He argued 
that he is entitled to a 100 percent schedular rating under 
the provision of 38 C.F.R. Part 4 in effect when he filed his 
claim.  He argued that each of the rating criteria was an 
independent basis for the schedular award.  He averred that 
the record showed him to be demonstrably unable to obtain or 
retain employment due to PTSD, and that he remained alienated 
from family and friends and was virtually isolated from his 
community, thus he satisfied two of the criteria of a 100 
percent rating.  He further recited the meaning of the 40 GAF 
in the July 1999 inpatient diagnosis as evidence of 
entitlement to a higher rating.  Finally, he argued that the 
medical evidence and showing of chronic symptoms support a 
100 percent rating for the entire service-connected period 
without staging.


II.  Analysis

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO considered and awarded staged ratings.  Appeal from an 
initial rating is inherently well grounded, deriving that 
status from the well groundedness of the claim of entitlement 
that gave rise to the appeal for a higher initial rating.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  VA has 
afforded the appellant all practicable assistance to assemble 
his medical records and to provide contemporaneous 
examinations.  The appellant has not informed VA of any 
source of evidence pertinent to his claim that VA has not 
obtained or attempted to obtain.  VA has discharged its duty 
to assist the appellant to develop the facts pertinent to his 
claim.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).

PTSD is rated under the criteria of a General Rating Formula 
for Mental Disorders.  The rating criteria for PTSD changed 
during the pendency of the appellant's case, effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.130 (1999)).  Consequently, the Board must 
apply the version that is more beneficial to the appellant's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the newer regulation cannot apply prior to its 
effective date.  38 U.S.C.A. § 5110(g) (West 1991); Green v. 
Brown, 10 Vet. App. 111 (1997).

The version of the rating formula in effect when the 
appellant initiated the claim now on appeal provided the 
following criteria for ratings in the 100 to 30 percent 
range: 100 percent: The attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  70 
percent: Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  50 percent: Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  30 percent: Definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

Under the revised rating criteria now in effect, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted under the new criteria for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

Under the rating criteria in effect when the veteran 
initiated his claim, there are three categories of 
manifestations of disability listed as criteria for a 100 
percent evaluation.  Each of these categories would serve as 
an independent basis for awarding a 100 percent evaluation.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).

Demonstrable inability to obtain or retain employment because 
of PTSD is one of the criteria that would serve as grounds 
for assigning a 100 percent disability evaluation under the 
older version of the regulations.  The other two categories, 
totally incapacitating psychoneurotic symptoms and virtual 
isolation in the community, do not have to be met if PTSD 
results in inability to obtain or retain employment.

The evidence shows that the veteran has not worked during 
much of the period in question.  With respect to the period 
from his graduation from his vocational rehabilitation 
schooling until May 1999, the record is silent as to whether 
the veteran worked in the new field in which he was educated 
or in another field.  The veteran did not respond to the 
efforts of the vocational rehabilitation counselors to either 
help him in his job search or to notify them of whether he 
had found employment.  Whether this amounts to a demonstrable 
inability to obtain or retain employment is the question.  
The veteran has indicated that his ineligibility for FAA 
certification could be cleared with two years of sobriety and 
a medical examination relating to his PTSD.  The FAA 
indicated that he was disqualified from obtaining a medical 
certificate for flying because of his alcoholism and his 
other mental condition.  In the regulations provided by the 
veteran, it is clear that, even if he presented satisfactory 
evidence of total abstinence from alcohol for not less than 
two years, he would also have to submit medical evidence that 
his PTSD would not render him unable to perform the duties of 
an airman.  Accordingly, the disqualification attributable to 
the PTSD is an independent basis for his disqualification 
from flying.  

It appears to the Board, then, that the evidence is at least 
in equipoise as to whether the veteran was "demonstrably 
unable to obtain or retain employment" because of his PTSD 
under the former rating criteria from the effective date of 
the grant of service connection until he completed his 
vocational retraining in June 1997.

Thereafter, the evidence is not so straightforward.  The 
veteran completed an educational program through the VA 
vocational rehabilitation program, in which he had excellent 
attendance and performance in the field he chose.  His 
grades, attendance, and the accolades of his instructors, 
indicate not only an ability to accomplish work in a field 
other than helicopter pilot, but the necessary skills.  They 
reflect superior accomplishment in this educational endeavor.  
He not only attained superior grades and had excellent 
attendance, but he was awarded "Course Directors Awards" 
for four of his courses.  Such concerted effort and 
attendance is not indicative of virtual isolation, nor is it 
demonstrative of an inability to obtain and retain 
employment.  The Board is unable to draw any inference from 
the fact that he is not currently employed in that field, 
because his vocational rehabilitation folder indicates that 
he simply declined to avail himself of any assistance VA 
might have provided in terms of job placement, in spite of 
numerous efforts to reach him.  There is, quite simply, no 
evidence that he has tried to find employment in that field, 
or that he has found employment and been unable to retain the 
job because of his PTSD.  The veteran did not respond to 
efforts to assist him.

However, from June 29, 1996, the RO has evaluated the veteran 
as individually unemployable.  That evaluation is not before 
the Board.  The Board finds the evidence to support a 100 
percent schedular evaluation from the initial grant of 
service connection until the veteran's completion of his 
vocational retraining on June 6, 1997.

From that point until 1999, there is an absolute lack of any 
medical evidence in the claims folder.  In August 1996, the 
veteran was a "no show" for one mental health clinic 
appointment and cancelled another.  He thereafter had no 
mental health clinic appointments until March 1999.  The 
Board finds that the utter lack of any medical evidence of 
treatment for PTSD for nearly two years weighs against 
evaluating the veteran's PTSD at 100 percent on a schedular 
basis from June 6, 1997.  The RO has placed his schedular 
evaluation for PTSD at 50 percent until May 19, 1999, when he 
entered an inpatient PTSD treatment program.  In April 1999 
outpatient treatment notes, the appellant reported feeling 
less depressed and less anxious, but indicated that he 
continued to have insomnia and mood swings.  He had recently 
broken up from another relationship.  He indicated that his 
girlfriend said she did not want to develop PTSD herself.  
The practitioner he saw felt that the inpatient treatment 
program would benefit him.

The domestic violence shown historically appears to have been 
related to past alcohol use and not to have persisted after 
the appellant ceased using alcohol, although the evidence is 
not clear on this point.  In particular, on his VA mental 
health clinic note in April 1999, the veteran told the 
examiner that his girlfriend had broken up with him because 
she did not want to wind up with "secondary PTSD," which 
might indicate that the veteran's behavior toward her was 
perceived by her to be frightening or threatening in some 
way.  Significantly, the violent outbursts have been shown 
only towards domestic partners.  The appellant testified he 
did not behave violently in the work setting, thus, any 
violent outbursts would not have had the effect of reducing 
his capacity to obtain or retain employment.  Social 
inadaptability, under the regulations in effect when the 
appellant filed his claim, were to be considered in rating 
only as they affected industrial adaptability.  38 C.F.R. 
§ 4.129 (1996).  Consequently, the episodes of domestic 
violence without similar loss of control in the work setting 
would not be a basis for a 100 percent schedular rating, even 
if attributable to PTSD.

The appellant has asserted he has a degree of social 
isolation in his community commensurate with a 100 percent 
schedular rating.  The evidence of severe impairment in the 
ability to establish and maintain effective or favorable 
relationships appears throughout the record, but it is a 
criterion, with varying degrees of severity, of ratings less 
than 100 percent.  The appellant's relational difficulty is 
not evidence supportive of a 100 percent schedular rating, 
which requires virtual isolation in the community.  However, 
it is evidence pertinent to a 70 percent rating under the 
former rating criteria.  Clearly, the appellant's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.

The observation of his social isolation in the residential 
treatment program from May through July 1999 is significant.  
The veteran clearly required encouragement to interact with 
his peers, and he did so and was reportedly accepted by them 
and respected by them.  His clear preference and habit, 
however, was to keep to himself.  This, again, shows severe 
impairment in the ability to establish effective or favorable 
relationships, but not virtual isolation in the community.  

Also inconsistent with finding the appellant to suffer from 
virtual isolation in the community are his several reports of 
having friends and of being able to stay with one friend or 
another at various times.  Accordingly, the Board finds that 
the evidence supports a 70 percent evaluation for PTSD on the 
basis of social inadaptability from June 6, 1997, but that 
the preponderance of the evidence is against a rating higher 
than 70 percent on the basis of his social inadaptability 
from June 1997.

However, the evidence is at least in equipoise with respect 
to the question of demonstrable inability to obtain or retain 
employment from the date of his inpatient PTSD treatment in 
May 1999.  In giving the benefit of every doubt to the 
veteran, it seems reasonable to conclude that, given the 
severity of his PTSD, he is unable to work, even if he 
presents congenially on examination and his isolation in the 
community is less than absolute.  This conclusion is 
supported by the July 1999 GAF score of 40, which may reflect 
inability to get or keep a job.  Where evidence is 
essentially in equipoise, the appellant is entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).

From the effective date of the new regulations, consideration 
is given to whether they are at least as beneficial to the 
appellant as the old regulations.  Under the new criteria, 
there is a clear and specific set of psychiatric symptoms 
considered reflective of total occupational and social 
impairment.  There is evidence of danger of hurting others in 
the past, one of the listed symptoms, but it is associated 
with alcohol abuse, as noted above.  Absent medical evidence 
attributing that behavior to PTSD, it is not a basis to find 
a 100 percent rating warranted under the new regulations.  
There is no evidence in this case of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; any inability 
to perform activities of daily living; any disorientation as 
to time or place; or memory loss.  As the veteran does not 
exhibit even one of these indicators of total disability 
under the new criteria that is attributable to PTSD, the 
Board concludes that the former criteria are more beneficial 
to him.

Applying the older regulations, a 100 percent schedular 
rating for PTSD is warranted from the grant of service 
connection through June 6, 1997; a 70 percent rating from 
June 7, 1997, through May 18, 1999; and a 100 percent 
schedular evaluation from May 19, 1999.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Fenderson, 12 Vet. App. 119.


ORDER

From the effective date of service connection for PTSD, a 
staged schedular rating is granted as follows:  100 percent 
through June 6, 1997; 70 percent from June 7, 1997, through 
May 18, 1999; 100 percent from May 19, 1999, subject to 
regulations governing payment of monetary benefits.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

